Citation Nr: 0906571	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-19 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee strain, 
claimed as secondary to service-connected bilateral heel spur 
disabilities.

2.  Entitlement to service connection for left knee strain, 
claimed as secondary to service-connected bilateral heel spur 
disabilities.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) lumbosacral spine, claimed as secondary to 
service-connected bilateral heel spur disabilities.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for bilateral knee strain and djd of the 
lumbosacral spine, all secondary to service-connected 
bilateral heel spur disabilities.  The Veteran disagreed and 
perfected an appeal.


FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of 
record supports a conclusion that the Veteran's right knee 
strain is not related to his service-connected bilateral heel 
spur disorders.

2.  A preponderance of the medical and other evidence of 
record supports a conclusion that the Veteran's left knee 
strain is not related to his service-connected bilateral heel 
spur disorders.

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the Veteran's djd of the 
lumbosacral spine is not related to his service-connected 
bilateral heel spur disorders.




CONCLUSIONS OF LAW

1.  Entitlement to service connection for right knee strain 
is not warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2008).

2.  Entitlement to service connection for left knee strain is 
not warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2008).

3.  Entitlement to service connection for djd of the 
lumbosacral spine is not warranted.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his service-connected 
bilateral heel spurs have caused bilateral knee strains and a 
low back condition.  The Board will first address preliminary 
matters and then render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO informed the Veteran in a letter dated 
May 2006 about the information and evidence that is necessary 
to substantiate his claim for service connection on a 
secondary basis by informing the veteran that the evidence 
must show that he has a current physical or mental disability 
shown by medical evidence in addition to a service-connected 
disability, and that his service-connected disability either 
caused or aggravated the additional disability.  He was 
further informed that the relationship between the current 
disability and the service-connected disability must be shown 
by medical evidence.  

In addition, the RO notified the Veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In the present appeal, the Veteran was provided with notice 
in accordance with Dingess in the May 2006 letter.


In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records and VA treatment records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The Veteran was also provided a VA medical 
examination regarding his claims, including in May 2006.

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran elected in writing on his VA Form 9 
substantive appeal dated June 2007 not to present evidence 
and testimony at a hearing before a Veterans Law Judge.

The Board can not identify and the Veteran has not contended 
any prejudice as a result of lack of notice or assistance in 
this case.  All procedural notice preceded the final 
adjudication of the Veteran's claims.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

The Board will therefore proceed to a decision on the merits.  








	(CONTINUED ON NEXT PAGE)




Entitlement to service connection for right knee strain, 
claimed as secondary to service-connected bilateral heel 
spurs.

Entitlement to service connection for left knee strain, 
claimed as secondary to service-connected bilateral heel 
spurs.

Entitlement to service connection for degenerative joint 
disease (DJD) lumbosacral spine, claimed as secondary to 
service-connected bilateral heel spurs.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 
Vet. App. 509, 512 (1998).



Analysis

Clarification of issues on appeal

The Board notes that the Veteran has not claimed service 
connection for his bilateral knee condition and his low back 
condition on a direct service connection basis.  The 
Veteran's representative stated in a statement received 
September 19, 2006, that the Veteran "ask[ed] that these 
conditions be considered as secondary to my residuals of 
fracture to both heels."  Thus, the Board will address the 
issues on appeal exclusively as issues of secondary service 
connection.

Discussion

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin supra.  The 
Board will address each Wallin element as to each claimed 
disability in turn.

With regard to Wallin element (1), a VA physician stated in a 
May 2006 examination report that the Veteran was diagnosed 
with "chronic strain bilateral knees," and "degenerative 
joint disease of the lumbosacral spine."  Thus, element (1) 
is satisfied as to each claimed disability.

With regard to Wallin element (2), the record indicates that 
the Veteran is service-connected for heel spurs of both the 
right and left foot.  Thus, element (2) is met for each 
claimed disability.

With regard to Wallin element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, the May 2006 examiner 
opined that there was "no evidence that the Veteran's 
bilateral heel fractures caused any problems with his gait, 
which in turn might lead to his problems with knees and the 
back."  He concluded that it was his "medical opinion that 
the Veteran's service-connected heel problems did not lead to 
his knee or back DJD."  There is no other evidence regarding 
nexus in the record.  Thus, the Veteran's claims fail because 
there is no evidence which satisfies Wallin element (3).

For the reasons and bases stated above, the Board finds that 
entitlement to service connection for bilateral knees and 
lumbosacral back due to service-connected bilateral heel spur 
disabilities is not warranted.


ORDER

Entitlement to service connection for right knee strain is 
denied.

Entitlement to service connection for left knee strain is 
denied.

Entitlement to service connection for DJD of the lumbosacral 
spine is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


